Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
This office action is responsive to RCE filed on 11/29/2021. Claims 1-2, 5, 10, 13, 13, 15, 19, and 20 are amended. Claims 1-2, 4-9, and 11-20 are pending examination.

	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 19 is/are drawn to method (i.e., a process), claim(s) 20 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 1 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 19, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-2, 4-9, and 11-20 are directed to determining and transmitting content based on demographic and location of the user. Specifically, the claims recite obtaining data to be transmitted,  wherein the data to be transmitted indicates the distance, wherein the data excludes identifying information that enables to identify the user, wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location; and transmitting the data, whereby the server has no access to the sensitive data, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as computing device, machine learning classifier, non-transitory computer readable storage medium, processor, mobile device, and a server merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the computing device, machine learning classifier, non-transitory computer readable storage medium, processor, mobile device, and a server perform(s) the steps or functions of obtaining data to be transmitted, wherein the event is of interest to the entity, wherein the event is identified based on sensitive data of the user retained, wherein the sensitive data comprises a user-associated location, wherein the event is identified by processing that is configured to determine a distance between a location and the user-associated location, wherein the event comprises determining that the distance complies with a condition, wherein the data to be transmitted comprises demographic information of the user and a property of the event, estimating the demographic information based on raw data retained locally, wherein not privy to the raw data, wherein trained on a training set before being utilized to perform the demographic information estimation, wherein the data to be transmitted indicates the distance, wherein the data excludes identifying information that enables to identify the user, wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location; and transmitting the data, whereby the server has no access to the sensitive data. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computing device, machine learning classifier, non-transitory computer readable storage medium, processor, mobile device, and a server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining and transmitting content based on demographic and location of the user. As discussed above, taking the claim elements separately, the computing device, machine learning classifier, non-transitory computer readable storage medium, processor, mobile device, and a server perform(s) the steps or functions of obtaining data to be transmitted, wherein the event is of interest to the entity, wherein the event is identified based on sensitive data of the user retained, wherein the sensitive data comprises a user-associated location, wherein the event is identified by processing that is configured to determine a distance between a location and the user-associated location, wherein the event comprises determining that the distance complies with a condition, wherein the data to be transmitted comprises demographic information of the user and a property of the event, estimating the demographic information based on raw data retained locally, wherein not privy to the raw data, wherein trained on a training set before being utilized to perform the demographic information estimation, wherein the data to be transmitted indicates the distance, wherein the data excludes identifying information that enables to identify the user, wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location; and transmitting the data, whereby the server has no access to the sensitive data. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining and transmitting content based on demographic and location of the user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.



3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-2, 4-9, and 11-20.

NPL
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Anonymizing interview data: challenges and compromise in practice” describes “Anonymising qualitative research data can be challenging, especially in highly sensitive contexts such as catastrophic brain injury and end-of-life decisionmaking. Using examples from in-depth interviews with family members of people in vegetative and minimally conscious states, this article discusses the issues we faced in trying to maximise participant anonymity alongside maintaining the integrity of our data. We discuss how we developed elaborate, context-sensitive strategies to try to preserve the richness of the interview material wherever possible while also protecting participants. This discussion of the practical and ethical details of anonymising is designed to add to the largely theoretical literature on this topic and to be of illustrative use to other researchers confronting similar dilemmas”.

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US20130024542A1 teaches similar invention which describes Control or configuration access can be inhibited from the mobile device or from other devices when the mobile device is not located in the proximity of the machine system or industrial device. For example, a user may wish to configure or control a machine system from the mobile device, but would be prevented from doing so unless nearby the actual machine system, such as in an on-site maintenance scenario. A proximity authentication process can be performed on a mobile device seeking to control the machine system, where the proximity authentication relies upon a short-range wireless interface connecting and establishing the proximate location via proximity authorization elements of the machine system or building environment. The proximity authorization can prevent unauthorized or remote tampering with the machine .

Response to Arguments
6.	Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of determining and transmitting content based on demographic and location of the user which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to determining and transmitting content based on demographic and location of the user does not add technical improvement to the abstract idea. The recitations to “computing device, machine learning classifier, non-transitory computer readable storage medium, processor, mobile device, and a server” perform(s) the steps or functions of obtaining data to be transmitted, wherein the event is of interest to the entity, wherein the event is identified based on sensitive data of the user retained, wherein the sensitive data comprises a user-associated location, wherein the event is identified by processing that is configured to determine a distance between a location and the user-associated location, wherein the event comprises determining that the distance complies with a condition, wherein the data to be transmitted comprises demographic information of the user and a property of the event, estimating the demographic information based on raw data retained locally, wherein not privy to the raw data, wherein trained on a training set before being utilized to perform the demographic information estimation, wherein the data to be transmitted indicates the distance, wherein the data excludes identifying information that enables to identify the user, wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location; and transmitting the data, whereby the server has no access to the sensitive data. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621